Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on FormF-3 of our reports dated August 18, 2008related to the statements of revenue and direct operating expensesof: A Duckling Corporation, E Duckling Corporation, F Duckling Corporation, G Duckling Corporation, I Duckling Corporation, and J Duckling Corporation (which reports express an unqualified opinion and include an explanatory paragraph relating to the basis of presentation as discussed in Note2) appearing in the Prospectus, which is a part of this Registration Statement and to the reference to us under the heading “Experts” in such Prospectus. /s/ DELOITTE& TOUCHE Taipei, Taiwan The Republic of
